Citation Nr: 0004179	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for erectile 
dysfunction due to a colonoscopy and cystoscopy at a 
Department of Veterans Affairs facility in September 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This appeal arises from a June 1995 rating decision of the 
Huntington, West Virginia, Regional Office (RO) that denied 
the veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
erectile dysfunction due to a colonoscopy and cystoscopy at a 
Department of Veterans Affairs (VA) facility in September 
1992.  In June 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for development of further 
evidence.  The claim was readjudicated by the RO and is now 
before the Board again for disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran underwent a colonoscopy with biopsy at a VA 
medical center in late September 1992.

3.  Prior to colonoscopy during VA hospitalization in 
September 1992, the veteran reported he had had erectile 
dysfunction.  

4.  In a March 1999 opinion, a VA physician stated that there 
was no relationship between colonoscopy and cystoscopy and 
erectile dysfunction of any sort.


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for erectile 
dysfunction due to a colonoscopy or cystoscopy at a VA 
facility in September 1992 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the veteran's claim, the Board must first 
consider whether the claim is well grounded.  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), "a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Determining whether a claim is well 
grounded requires consideration of the pertinent statutes and 
regulations.  At the time of the veteran's September 1994 
claim, 38 U.S.C.A. § 1151 (West 1991) provided, in pertinent 
part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . 
., and such injury or aggravation results in 
additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim in 
September 1994.  "Hence, the earlier version of section 1151 
. . . is applicable to the instant case and will be the only 
version hereafter referred to . . . ."  Jones, supra.  Thus, 
the veteran here is not required to show an element of fault 
on the part of VA.  See Brown v. Gardner, 513 U.S. 115, 130 
(1994). 

The United States Court of Appeals for Veterans (Court) has 
held that a claim under prior section 1151 must, as must all 
claims, be well grounded, and that such a claim is well 
grounded when a claimant submits: "(1) Medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of [VA] hospitalization [or] medical 
or surgical treatment . . . ; and (3) medical evidence of a 
nexus between that asserted injury . . . and the current 
disability."  Jones, 12 Vet. App. at 464.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Court has further held that "[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded-claim requirement of section 5107(a)."  
Edenfield, 8 Vet. App. at 388 (emphasis added); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If the 
claimant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is under no duty 
under 38 U.S.C.A. § 5107(a) to assist the claimant any 
further in the development of that claim.  Epps, 126 F.3d at 
; Murphy, 1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. 
App. 477 (July 14, 1999) (VA cannot assist a claimant in 
developing a claim which is not well grounded).  

The Board now turns to the evidence of record to determine if 
the veteran's section 1151 claim for erectile dysfunction is 
well grounded.  The veteran was admitted to a VA hospital in 
late September 1992 with reports of a history of 
diverticulosis and "blood per rectum" in the past.  He 
underwent a colonoscopy with biopsy.  According to the 
operation report, he tolerated the procedure well and was in 
good condition following the surgery.  The colonoscopy was 
performed on the morning of September 23, 1992.  On the day 
before, September 22, 1992, a nursing documentation was 
prepared, and showed that the veteran reported having 
erectile dysfunction.  This statement indicates that the 
condition for which he is seeking benefits predated the VA 
procedures and treatment in September 1992.

Moreover, while the veteran stated that he bled continuously 
for months because of colonoscopy complications, the medical 
records prepared contemporaneously with the procedure 
indicate that there were no complications, and that the 
veteran recovered well.  Nevertheless, for the purpose of 
determining whether this claim is well grounded, the Board 
accepts the veteran's statements.  See Robinette, 8 Vet. App. 
at 75-76; King, 5 Vet. App. at 21.

The veteran underwent another colonoscopy in December 1993 
because of severe diverticulosis.  According to the operation 
report, the veteran tolerated that procedure well with no 
complications.

There are references to erectile dysfunction in the years 
after the 1992 procedures in question.  The first post-1992 
colonoscopy VA medical record discussing erectile dysfunction 
is from September 1993.  The veteran also had an enlarged 
prostate.  At that time, he was given an erectile aid, but 
there is no mention of the September 1992 colonoscopy or of 
any other VA procedure.  

In connection with complaints of urinary frequency and 
discomfort in March 1994, the veteran reported he had 
erectile dysfunction and penile pain due to an erectile aid.  
On examination, there were penile and testicular lesions, and 
the assessment was chronic prostatitis.  

In May 1994, the veteran stated that he had had trouble ever 
since a cystoscopy performed over one year earlier.  In a 
June 1994 VA progress note regarding his chronic prostatitis, 
the VA examiner reported that the veteran refused to undergo 
a cystoscopy because of a previous bad experience.  In August 
1994, the veteran was examined for renal calculi and it was 
noted that he had been treated for erectile dysfunction.  
Around that same period of time, there are other references 
to anatomically related symptoms, including penile tenderness 
to palpation and penile lesions.  However, in those medical 
records, there is no suggestion of a relationship to any VA 
procedure performed in September 1992.  Rather, the 
references to penile symptoms are within the context of 
examinations of and treatment for chronic nonbacterial 
prostatitis.  In a September 1994 VA progress note, it was 
indicated that the veteran refused a cystoscopy because of 
"past uncomfortable experiences with local anesthesia."

When treated for mild renal insufficiency in July 1995, the 
veteran reported he had a transurethral prostate resection in 
1992 which "left him impotent" and with a lot of pain.

This evidence indicates that the veteran has had an erectile 
dysfunction over a period of several years, thus satisfying 
the well grounded claim requirement for a current disability.  
But the veteran's claim does not meet all of the requirements 
for a well grounded claim, as defined by statute and the 
Court.  The veteran has stated repeatedly that he experienced 
either perianal or penile bleeding for several months after 
the 1992 VA procedure, that he was unable to have an erection 
after the operation, and that he had pain subsequent to the 
operation.  He attributes these symptoms to the VA 
colonoscopy in September 1992.  However, the veteran, as a 
layperson, is not capable of rendering an opinion on a matter 
involving medical causation.  See Espiritu, 2 Vet. App. at 
494.  As a consequence, there is no "medical evidence of a 
nexus between [the] asserted injury . . . and the current 
disability."  Jones, 12 Vet. App. at 464.  Indeed, pursuant 
to the Board's June 1997 remand for further development of 
evidence and readjudication, the RO requested a VA physician 
to provide an opinion as to the relationship between VA 
treatment and procedures and erectile dysfunction.  The VA 
physician wrote, "To my knowledge there is no relationship 
between colonoscopy and cystoscopy and erectile dysfunction 
of any sort."  Thus, the veteran's claim is not well 
grounded.

At a hearing in November 1996, the veteran discussed 
treatment for erectile dysfunction by a private physician, 
Dr. Jack Summers.  The RO attempted to obtain information 
regarding additional medical treatment, but the veteran did 
not respond to the RO's request for this evidence.  The Court 
has stated that, in the context of a well-grounded claim 
where VA's duty to assist has already been triggered, the 
duty to assist is not a "one-way street" and that "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran did not respond to the RO's request for help in 
obtaining medical evidence from private practitioners.  
Moreover, there is no suggestion that such medical evidence 
would be supportive of the veteran's claim.  In a December 
1995 letter, Dr. Summers wrote that he was treating the 
veteran for bladder outlet obstruction and an enlarged 
prostate.  Dr. Summers indicated that he removed the 
veteran's obstructing prostate in February 1995.  The private 
physician further stated that he had a number of complaints 
which disappeared following the removal of his prostate 
gland.  The physician also wrote:

[The veteran] expressed a fair amount of 
displeasure concerning his treatment at the VA 
Medical Center feeling that his symptoms had not 
been properly addressed; and, had they been, he 
would have had resolution of his symptoms much 
sooner.

I have no knowledge of his care or what the 
patient was told, and I am simply expressing to 
you my patient's concern for you [sic.] 
edification.  (Emphasis added.)

This letter does not discuss erectile dysfunction, nor does 
it suggest any relationship between VA procedures in 1992 and 
any erectile dysfunction.  Indeed, Dr. Summers conveyed the 
veteran's concerns regarding VA treatment, but not 
necessarily any concern regarding the actual consequences of 
any specific VA medical care, treatment, or operations during 
the time period in question.

The Board addresses one final aspect, that is, whether the 
veteran actually had a cystoscopy at a VA medical facility in 
1992.  In the prosecution of his claim, the veteran has 
maintained that he suffers erectile dysfunction as a result 
of a colonoscopy and a cystoscopy performed by VA in 1992.  
However, there is no evidence of a cystoscopy having been 
performed at a VA facility in that year.  Indeed, in response 
to the RO's request for medical records for the VA facility 
in question, the Clarksburg, West Virginia, VA Medical 
Center, the medical center indicated that there was "[n]o 
evidence of cystoscope." 





ORDER

Benefits under 38 U.S.C.A. § 1151 for erectile dysfunction 
due to colonoscopy and cystoscopy at a VA facility in 
September 1992 are denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

